Citation Nr: 0510039	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-17 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a left knee injury, status post 
lateral meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
September 1988.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2003, the Board remanded the case to the RO for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The veteran's residuals of a left knee injury, status post 
lateral menisectomy do not include flexion to less than 45 
degrees, locking, instability, subluxation or limitation of 
extension.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury, status post lateral 
menisectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5258, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations are applicable to the present 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.
 
In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letters dated in April 2004 and August 2004, prior to the 
November 2004 supplemental statement of the case.  There is 
no indication in the record or reason to believe that the 
RO's decision would have been different had the claim not 
been initially adjudicated prior to compliance with the 
notice requirements of the VCAA and the implementing 
regulations.

Moreover, all pertinent, available evidence pertaining to the 
claim has been obtained and the veteran has been afforded VA 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate his claim, nor has either requested that the 
Board remand for further development of his case

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evidentiary Background

The record reflects that the veteran fell during boot camp 
while on active duty injuring his left knee.  He underwent 
arthroscopic repair of a meniscus.  Service connection for 
residuals of a left knee lateral meniscectomy was awarded by 
rating action dated in July 1995.  An initial noncompensable 
disability evaluation was assigned.  The veteran did not 
appeal this decision.

By rating action in January 1996, the RO awarded an increased 
rating of 10 percent for the veteran's service-connected left 
knee disability.  This evaluation was continued by rating 
action in June 1999.  The record reflects that the veteran 
did not appeal either decision. 

The veteran received outpatient treatment for his left knee 
disability at the Beaufort, South Carolina, Naval Hospital, 
following his discharge from active duty.  During treatment 
in February 2000, he reported that he had increased pain for 
the past two months with numbness around the left upper thigh 
and lower leg all radiating from the left knee.  He stated 
that pain increased when playing any type of sports, and 
decreased when he relaxed and elevated his knee.  He reported 
a long history of playing semi-professional sports including 
football and basketball.  This involved a lot of running and 
physical activity.  Physical examination revealed crepitus in 
both knees.  There was pain on movement of the patella within 
its track.  There was no swelling, erythema, or joint laxity.  
The diagnosis was chronic left knee pain.

In March 2000, he reported that he was feeling much better 
following a prior injection.  Physical examination revealed 
no crepitus.  He showed a full and painless range of motion.  
The assessment was were chronic left knee pain, resolved, 
most likely secondary to some early degenerative joint 
disease.  It was noted that X-ray examination of the knees 
was negative.  

In October 2000, he again complained of left knee pain.  It 
was noted that the veteran worked as a carpenter and spent a 
lot of time on his feet.  He took nonsteroidal anti-
inflammatory drugs (NSAIDs) occasionally with very little 
pain resolution.  A subsequent orthopedic consultation report 
indicates that the veteran complained of pain and swelling.  
He had had two cortisone shots in the past.  His knee 
tightened over time and he was never comfortable.  
Examination revealed a full range of motion.  He had a 
positive step test with pain and hesitation.  McMurray's test 
was negative.  He had normal stability with no effusion.  An 
X-ray examination revealed early degenerative changes with no 
joint narrowing.  The impression was early degenerative joint 
disease of the left knee.

A November 2000 MRI of the left knee revealed an abnormal 
signal in the posterior horn of the lateral meniscus which 
might be secondary to surgery or a re-tear.  The anterior 
horn of the lateral meniscus also appeared macerated and had 
lost its normal meniscoid shape.  Osteoarthritis of the knee 
with diffuse loss of articular cartilage and chondromalacia 
was also noted.

A December 2000 follow-up treatment record indicates that, 
despite left knee pain, the veteran was able to work full 
time as a carpenter.  Examination revealed pain with 
hyperflexion.  The veteran had normal range of motion with no 
effusion.  No instability, Baker's cyst, or swelling was 
observed.  Impressions of possible lateral meniscus tear and 
tricompartmental degenerative joint diseases were rendered.  

In March 2001, the veteran filed a claim for an increased 
rating for his left knee disability.  

In conjunction with his claim, the veteran was afforded an 
April 2001 VA examination.  He reported that his knee would 
stiffen, swell, and lock.  After walking several blocks his 
knee swelled.  He could not run, jump, or squat.  He reported 
that his knee condition had gotten worse over the years.  If 
he sat immobile for just a few moments, his knee locked up on 
him.  His symptoms reportedly increased with wet weather and 
it was much worse for him in the mornings.  He took Motrin 
two times a day.  He reported no postoperative physical 
therapy. 

The examiner noted that the veteran was well-developed and 
well-nourished.  He walked with a slight limp favoring his 
left leg with his knee held slightly stiffly.  On physical 
examination, the left knee was without erythema, swelling, 
warmth, or instability.  Mild crepitus was noted.  He had a 
range of left knee motion from 0 to 135 degrees.  The 
impression was left knee status post menisectomy.

During VA examination in July 2002, the veteran reported that 
his symptoms consisted of tightness with full extension or 
full flexion and sometimes in between.  He was able to extend 
and flex his left knee fully and was able to do anything he 
wanted to with the knee.  However, he experienced an increase 
in pain and tightness if he used his knee excessively.  
Because of this, he avoided jogging, competitive sports, 
climbing ladders, or working on roofs.  He worked as a 
carpenter although he did his best to avoid strenuous 
activities that affected his knee.  When he found it 
necessary to climb ladders or squat for any length of time, 
he reportedly experienced increased feelings of stiffness 
which resolved rather quickly with return to normal 
activities.  

Physical examination revealed that both knees appeared 
completely normal without any swelling or deformity.  Both 
knees were very stable in all planes and demonstrated full 
range of motion from 0 to 140 degrees.  There was no click, 
pop, or other crepitus observed or palpated during the range 
of motion testing.  Range of motion was the same for active 
and passive testing and after repeat testing.  X-ray 
examination revealed minimal arthritis.  A diagnosis of 
status post arthroscopic repair of a torn meniscus of the 
left knee was rendered.  

A September 2002 outpatient treatment record from Beaufort 
Naval Hospital indicates that the veteran complained that his 
left knee always bothered him and that Motrin was not 
working.  He complained of swelling and occasional give away.  
He could not keep his leg still.  He reported loss of motion 
and that it was difficult for him to drive long distances.  
He continued to work as a carpenter.  Physical examination 
revealed some loss of flexion with no definite effusion.  His 
knee was stable.  

The veteran testified at a hearing before a decision review 
officer in January 2003.  He stated that he could not stand 
or drive for long periods of time.  He had to stop two or 
three times while traveling to the hearing.  His knees would 
swell if he walked for more than a few blocks, and weather 
caused his left knee to stiffen.  If he stood for more than 
half an hour, his left knee would start locking up on him.  
He described this locking as tightness in his knee.  The 
locking was located at the left lateral side of his knee.  He 
drove an automobile with a standard transmission.  He could 
not play with his children.  He sought medical treatment for 
his left knee about once every six months.  He had stumbled 
because of left knee locking.  He reported that his pain was 
7 on a scale from 1 to 10.  

In September 2003, the veteran received treatment at the 
Beaufort Naval Hospital for bilateral knee pain.  His right 
knee pain was worse than his left.  He had some lateral joint 
line pain in the left knee.  He indicated that his left knee 
popped a lot.  He did not have any left knee instability.  
There was no left knee deformity.  He had range of motion 
from 0 to 140 degrees with crepitus and discomfort throughout 
range of motion.  His left knee ligaments were intact.  A 
treatment record dated later in September 2003 indicates that 
Vioxx had helped a lot; however, the veteran could not fully 
flex his knees. 

In October 2003, the veteran underwent a steroid injection of 
his left knee.  A subsequent treatment record notes that the 
left knee was doing much better since his injection.  He 
underwent a subsequent injection.  

The veteran underwent an additional VA compensation and 
pension examination in August 2004.  The veteran was observed 
to have a normal posture and gait without apparent limp and 
without the use of assistive devices.  He reported that his 
left knee condition had not changed since his last 
compensation and pension examination in July 2002.  He could 
comfortably walk 100 to 200 yards, but the appellant 
reportedly avoided testing longer distances in recent years.  
He could climb stairs carefully.  His knee symptoms did not 
cause any interference with his job as a maintenance manger 
for a county school district.  His activities of daily living 
were noted to be fully intact.  His pain was worse with cold 
or rainy weather, but those were his only flare-ups.  
Although he felt stiff during cold or rainy weather, his 
range of motion was fully preserved.  There was no locking.  
He got uncomfortable with long drives, but found that 
frequent changes in position would minimize his discomfort.  

Physical examination revealed that the left knee joint 
appeared normal without redness, swelling, or deformity.  The 
joint was stable in all planes with no sign of instability, 
subluxation, or locking.  The veteran had range of motion 
from 0 to 140 degrees.  The veteran admitted a lack of pain 
and the examiner noted that the veteran displayed no apparent 
pain behavior.  There was mild anterior crepitus on 
extension.  The veteran's gait was noted to be comfortable 
and coordinated without any appearance of weakness or 
incoordination.  He did not allow his knee to become fatigued 
because he did not walk far enough to experience that risk.  
There was no additional function limit on repeated use or 
flare-ups.  Likewise, his work was not adversely affected by 
his left knee disability.  A diagnosis of status post 
arthroscopic repair of torn meniscus with minimal 
osteoarthritis was rendered.  The examiner noted that the 
knee was in stable condition without symptomatic changes 
since his prior compensation examination two years prior.  

In an addendum to the report, the examining physician noted 
that there was no pain on range of motion of the veteran's 
left knee.  Likewise, there was no additional limitation due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, and a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Under 38 C.F.R. § 4.14 (2004) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).  

Analysis

While the veteran has complained of locking, there is no 
objective clinical evidence of locking of the left knee.  
During examination in August 2004, the examining physician 
found no locking in the left knee.  Similarly, while the 
veteran has complained of instability and while he was noted 
to have crepitus, the objective medical evidence is negative 
for any lateral instability or subluxation.  A February 2000 
medical record notes no swelling, erythema, or joint laxity.  
He had normal stability with no effusion in October 2000.  
There was no instability in December 2000, and similar 
findings were noted during VA examinations in April 2001 and 
July 2002.  These findings are consistent with the August 
2004 examination report which notes that the left knee was 
stable in all planes with no sign of instability, 
subluxation, or locking.    

Similarly, despite X-ray evidence of mild degenerative 
changes of the left knee, there is no evidence of dislocated 
semilunar cartilage.  On the contrary, as noted above, the 
recent VA examination in August 2004 revealed that the 
veteran's left knee was stable.    

Accordingly, the veteran's service-connected left knee 
disability does not warrant a 20 percent rating under 
Diagnostic Code 5258 or a separate compensable evaluation 
under Diagnostic Code 5257.

Likewise, the medical evidence shows that the veteran has 
consistently demonstrated that he retains full extension of 
his left knee.  Therefore, a compensable evaluation is not 
warranted on the basis of limitation of extension.   

The medical evidence also shows that the veteran had full 
range of motion of his left knee in March 2000, October 2000, 
and December 2000.  He was able to flex his left knee from 0 
to 135 degrees in April 2001 and from 0 to 140 degrees in 
July 2002, September 2003, and August 2004.  He was noted to 
have discomfort throughout range of motion testing in 
September 2003; however, the recent August 2004 report notes 
that there was no pain on range of motion of the left knee.  

Likewise, the recent VA examination report notes that there 
was no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
veteran had a comfortable gait.  He was also coordinated 
without any appearance of weakness.  Likewise, his left knee 
did not adversely affect his work.  In short, the medical 
evidence of record does not justify the assignment of a 
rating in excess of 10 percent for the left knee based upon 
limitation of motion.  

The Board has considered the recent VA General Counsel 
opinions that allow for the assignment of separate ratings 
based upon limited flexion and limited extension of the leg.  
However, as the evidence shows that the veteran has full 
extension of the leg, separate ratings based upon limitation 
of flexion and limitation of extension are not warranted.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the left knee.

The benefit sought on appeal is denied.


ORDER

A rating in excess of 10 percent for residuals of a left knee 
injury, status post lateral menisectomy is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


